EXHIBIT 10.2

 

SIGNING DEBENTURE

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.

 

JUBILANT FLAME INTERNATIONAL, LTD.

 

CONVERTIBLE DEBENTURE DUE DECEMBER 9, 2018

 



Issuance Date: December 9, 2015

Principal Amount: $60,000.00





 



FOR VALUE RECEIVED, JUBILANT FLAME INTERNATIONAL, LTD., a corporation organized
and existing under the laws of the State of Nevada) (the "Company"), hereby
promises to pay to PEAK ONE OPPORTUNITY FUND, L.P., having its address at
333South Hibiscus Drive, Miami Beach, FL 33139, or its assigns (the "Holder" and
together with the other holders of Debentures issued pursuant to the Securities
Purchase Agreement (as defined below), the "Holders"), the initial principal sum
of Sixty Thousand and 00/100 Dollars ($60,000.00) (subject to adjustment as
provided herein, the "Principal Amount") on December 9,2018 (the "Maturity
Date"). The Company has the option to redeem this Debenture prior to the
Maturity Date pursuant to Section 2(b). All unpaid principal due and payable on
the Maturity Date shall be paid in the form of Common Stock of the Company, par
value $0.001 per share ("Common Stock") pursuant to Section 3. The Holder has
the option to cause any outstanding principal and accrued interest, if any, on
this Debenture to be converted into Common Stock at any time prior to the
Redemption Date (as defined below) or the Maturity Date pursuant to Section
2(a).

 

This Debenture is the Debenture referred to in the Securities Purchase Agreement
(the "Securities Purchase Agreement") dated December 8, 2015, between the
Company and the Holder. Capitalized terms used but not defined herein shall have
the meanings set forth in the Securities Purchase Agreement. This Debenture is
subject to the provisions of the Securities Purchase Agreement and further is
subject to the following additional provisions:

 

1. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act and other applicable state and foreign securities laws.
The Holder may transfer or assign this Debenture (or any part thereof) without
the prior consent of the Company, and the Company shall cooperate with any such
transfer. In the event of any proposed transfer of this Debenture, the Company
may require, prior to issuance of a new Debenture in the name of such other
Person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Debenture in such other name does not and will
not cause a violation of the Securities Act or any applicable state or foreign
securities laws or is exempt from the registration requirements of the
Securities Act. Prior to due presentment for transfer of this Debenture to which
the Company has consented, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Company's
books and records of outstanding debt securities and obligations ("Debenture
Register") as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture be overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

 

 1

 

 

2. Conversion at Holder's Option; Redemption at Company's Option.

 

a. The Holder is entitled to, at any time or from time to time, convert the
Conversion Amount into shares of Common Stock, at a conversion price for each
share of Common Stock (the "Conversion Price") equal to either (i) if the
Company is DWAC Operational at the time of conversion, sixty percent (60%) of
the lowest closing bid price (as reported by Bloomberg LP) of Common Stock for
the twenty (20) trading days immediately preceding the date of the date of
conversion of the Debentures, or (ii) if either the Company is not DWAC
Operational or the Common Stock is traded on the bottom tier OTC Pink (or, "pink
sheets") at the time of conversion, fifty five percent (55%) of the lowest
closing bid price (as reported by Bloomberg LP) of the Common Stock for the
twenty (20) Trading Days immediately preceding the date of conversion of the
Debentures, subject in each case to equitable adjustments resulting from any
stock splits, stock dividends, recapitalizations or similar events. The Company
shall issue irrevocable instructions to its transfer agent regarding conversions
such that the transfer agent shall be authorized and instructed to issue
Conversion Shares upon its receipt of a Conversion Notice without further
approval or authorization from the Company. For purposes of this Debenture, the
following terms have the meanings indicated below:

 

(i) "Conversion Amount" shall mean the sum of (A) all or any portion of the
outstanding Principal Amount of this Debenture, as designated by the Holder upon
exercise of its right of conversion plus (B) any interest, pursuant to Section
10 or otherwise, that has accrued on the portion of the Principal Amount that
has been designated for payment pursuant to (A).

 

(ii) "Market Price of the Common Stock" means (x) the closing bid price of the
Common Stock for the period indicated in the relevant provision hereof (unless a
different relevant period is specified in the relevant provision), as reported
by Bloomberg, LP or, if not so reported, as reported on the OTCQB, OTCQX or OTC
Pink or (y) if the Common Stock is listed on a stock exchange, the closing price
on such exchange, as reported by Bloomberg LP.

 

Conversion shall be effectuated by delivering by facsimile or other delivery to
the Transfer Agent of the completed form of conversion notice attached hereto as
Annex A, executed by the Holder of the Debenture evidencing such Holder's
intention to convert this Debenture or a specified portion hereof. No fractional
shares of Common Stock or scrip representing fractions of shares will be issued
on conversion, but the number of shares issuable shall be rounded to the nearest
whole share. The date on which notice of conversion is given (the "Conversion
Date") shall be deemed to be the date on which the Transfer Agent receives by
fax or by email or by mail the conversion notice ("Notice of Conversion"),
substantially in the form annexed hereto as Annex A, duly executed, to the
Transfer Agent. Delivery of the Notice of Conversion shall be accepted by the
Transfer Agent by email at okritskaia@islandstocktransfer.com (or such other
contact email as may be designated by the Transfer Agent). Certificates
representing Common Stock upon conversion must be delivered within two (2)
business days from the date of delivery of the Notice of Conversion. For the
avoidance of doubt, delivery of Common Stock issued upon conversion by DWAC
shall constitute delivery for purposes hereof.



 



 2

 

 

Notwithstanding the foregoing, unless the Holder delivers to the Company written
notice at least sixty-one (61) days prior to the effective date of such notice
that the provisions of this paragraph (the "Limitation on Ownership") shall not
apply to such Holder, in no event shall a holder of Debentures have the right to
convert Debentures into, nor shall the Company issue to such Holder, shares of
Common Stock to the extent that such conversion would result in the Holder and
its affiliates together beneficially owning more than 4.99% of the then issued
and outstanding shares of Common Stock. For purposes hereof, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13D-G under the Exchange Act.

 

b. So long as no Event of Default (as defined in Section 10) shall have occurred
and be continuing, the Company may at its option call for redemption all or part
of the Debentures, with the exception of any portion thereof which is the
subject of a previously-delivered Notice of Conversion, prior to the Maturity
Date, as follows:

 

(i) The Debentures called for redemption shall be redeemable by the Company,
upon not more than two (2) days written notice, for an amount (the "Redemption
Price") equal to: (i) if the Redemption Date (as defined below) is ninety (90)
days or less from the date of issuance of this Debenture, one hundred percent
(100%) of the sum of the Principal Amount so redeemed plus accrued interest, if
any; (ii) if the Redemption Date is greater than or equal to ninety one (91)
days from the date of issuance of this Debenture and less than or equal to one
hundred twenty (120) days from the date of issuance of this Debenture, One
Hundred Ten percent (110%) of the sum of the Principal Amount so redeemed plus
accrued interest, if any; (iii) if the Redemption Date is greater than or equal
to one hundred twenty one (121) days from the date of issuance of this Debenture
and less than or equal to one hundred fifty (150) days from the date of issuance
of this Debenture, One Hundred Twenty percent (120%) of the sum of the Principal
Amount so redeemed plus accrued interest, if any; (iv) if the Redemption Date is
greater than or equal to one hundred fifty one (151) days from the date of
issuance of this Debenture and less than or equal to one hundred eighty (180)
days from the date of issuance of this Debenture, One Hundred Twenty Five
percent (125%) of the sum of the Principal Amount so redeemed plus accrued
interest, if any; and (v) if the Redemption Date is greater than or equal to one
hundred eighty one (181) days from the date of issuance of this Debenture, one
hundred forty percent (140%) of the sum of the Principal Amount so redeemed plus
accrued interest, if any. The date upon which the Debentures are redeemed and
paid shall be referred to as the "Redemption Date" (and, in the case of multiple
redemptions of less than the entire outstanding Principal Amount, each such date
shall be a Redemption Date with respect to the corresponding redemption).

 

(ii) If fewer than all outstanding Debentures are to be redeemed and are held by
different investors, then all Debentures shall be partially redeemed on a pro
rata basis.

 

(iii) Prior to the Redemption Date, the Company shall deposit into escrow an
amount sufficient for the payment of the aggregate Redemption Price of the
Debentures being called for redemption and shall make such funds available on
and after the Redemption Date for payment to the Holders who present their
Debentures and otherwise comply with the Company's instructions contained in the
Redemption Notice (as defined below).

 

 3

 

 

(iv) On the Redemption Date, the Company shall cause the Holders whose the case
of a partial redemption, the Company shall also issue new Debentures to the
Holders for the Principal Amount remaining outstanding after the Redemption Date
promptly after the Holders' presentation of the Debentures called for
redemption.

 

(v) To effect a redemption the Company shall provide a written notice to the
Holder(s) not more than two (2) days prior to the Redemption Date (the
"Redemption Notice"), setting forth the following:

 

1.

the Redemption Date;

2.

the Redemption Price;

3.

the aggregate Principal Amount of the Debentures being called for redemption;

4.

a statement instructing the Holders to surrender their Debentures for redemption
and payment of the Redemption Price, including the name and address of the
Company or, if applicable, the paying agent of the Company, where Debentures are
to be surrendered for redemption;

5.

a statement advising the Holders that the Debentures (or, in the case of a
partial redemption, that portion of the Principal Amount being called for
redemption) as of the Redemption Date will cease to be convertible into Common
Stock as of the Redemption Date; and

6.

in the case of a partial redemption, a statement advising the Holders that after
the Redemption Date a substitute Debenture will be issued by the Company after
deduction the portion thereof called for redemption, at no cost to the Holder,
if the Holder so requests.

 

Notwithstanding the foregoing, in the event the Company issues a Redemption
Notice but fails to fund the redemption on the Redemption Date, then such
Redemption Notice shall be null and void, and (i) the Holder(s) shall be
entitled to convert the Debentures previously the subject of the Redemption
Notice, and (ii) the Company may not redeem such Debentures for at least thirty
(30) days following the intended Redemption Date that was voided, and the
Company shall be required to pay to the Holder(s) or fund into escrow the
Redemption Price simultaneously with the issuance of a Redemption Notice in
connection with any subsequent redemption pursued by the Company.

 

3. Unless demand has otherwise been made by the Holder in writing for payment in
cash as provided hereunder, and so long as no Event of Default shall exist
(whether or not notice thereof has been delivered by the Holder to the Company),
any Debentures not previously tendered to the Company for conversion as of the
Maturity Date shall be deemed to have been surrendered for conversion, without
further action of any kind by the Company or any of its agents, employees or
representatives, as of the Maturity Date at the Conversion Price applicable on
the Maturity Date ("Mandatory Conversion").

 

 4

 

 

4. No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional to convert this Debenture into
Common Stock, at the time, place, and rate herein prescribed. This Debenture is
a direct obligation of the Company.

 

5. If the Company (a) merges or consolidates with another corporation or
business entity and the Company is not the surviving entity or (b) sells or
transfers all or substantially all of its assets to another Person and the
holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee will agree that this Debenture may thereafter
be converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable. In the event of any (i) proposed
merger or consolidation where the Company is not the surviving entity or (ii)
sale or transfer of all or substantially all of the assets of the Company (in
either such case, a "Sale"), the Holder shall have the right to convert by
delivering a Notice of Conversion to the Company within fifteen (15) days of
receipt of notice of such Sale from the Company.

 

6. If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on its Common Stock consisting of shares of Common Stock or
otherwise recapitalizes its Common Stock, the Conversion Price shall be
equitably adjusted to reflect such action. By way of illustration, and not in
limitation, of the foregoing (i) if the Company effectuates a 2:1 split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such split, the Conversion Price
shall be deemed to be one-half of what it had been calculated to be immediately
prior to such split; (ii) if the Company effectuates a 1:10 reverse split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such reverse split, the Conversion
Price shall be deemed to be the amount of such Conversion Price calculated
immediately prior to the record date multiplied by 10; and (iii) if the Company
declares a stock dividend of one share of Common Stock for every 10 shares
outstanding, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such dividend, the Conversion Price
shall be deemed to be the amount of such Conversion Price calculated immediately
prior to such record date multiplied by a fraction, of which the numerator is
the number of shares for which a dividend share will be issued and the
denominator is such number of shares plus the dividend share(s) issuable or
issued thereon.

 

7. All payments contemplated hereby to be made "in cash" shall be made by wire
transfer of immediately available funds in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts. All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder to an account designated by the Holder to the Company and if the Holder
has not designated any such accounts at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder from
time to time; except that the Holder may designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

 

 5

 

 

8. The Holder of the Debenture, by acceptance hereof, agrees that this Debenture
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Debenture or the Shares of Common Stock issuable upon
conversion thereof except in compliance with the terms of the Securities
Purchase Agreement and under circumstances which will not result in a violation
of the Securities Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.

 

9. This Debenture shall be governed by and construed in accordance with the laws
of the State of Nevada. Each of the parties consents to the exclusive
jurisdiction and venue of the state and/or federal courts located in Miami-Dade
County, Florida in connection with any dispute arising under this Agreement.
This provision is intended to be a "mandatory" forum selection clause and
governed by and interpreted consistent with Florida law. Each of the parties
hereby consents to the exclusive jurisdiction and venue of any state or federal
court having its situs in said county, and each waives any objection based on
forum non conveniens. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under this
Debenture or the Securities Purchase Agreement.

 

10. The following shall constitute an "Event of Default":

 

a. The Company fails in the payment of principal or interest (to the extent that
interest is imposed under this Section 10) on this Debenture as required to be
paid in cash hereunder, and payment shall not have been made for a period of
five (5) business days following the payment due date (as to which no further
cure period shall apply); or

 

b. Any of the representations or warranties made by the Company herein, in the
Securities Purchase Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by the Company to the Buyer
in connection with the issuance of this Debenture, shall be false or misleading
(including without limitation by way of the misstatement of a material fact or
the omission of a material fact) in any material respect at the time made (as to
which no cure period shall apply); or

 

c. The Company fails to remain listed on OTCQB or a more senior stock exchange
any time from the date hereof to the Maturity Date for a period in excess of
five (5) Trading Days (as to which no further cure period shall apply); or

 

d. The Company (i) fails to timely file required SEC reports when due (including
extensions), becomes, is deemed to be or asserts that it is a "shell company" at
any time for purposes of the 1933 Act, and Rule 144 promulgated thereunder or
otherwise takes any action, or refrains from taking any action, the result of
which makes Rule 144 under the 1933 unavailable to the Buyer for the sale of
their Securities, (ii) fails to issue shares of Common Stock to the Holder or to
cause its Transfer Agent to issue shares of Common Stock upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Debenture, (iii) fails to transfer or to cause its Transfer Agent to
transfer any certificate for shares of Common Stock issued to the Holder upon
conversion of this Debenture as and when required by this Debenture and such
transfer is otherwise lawful or (iv) fails to remove any restrictive legend or
to cause its Transfer Agent to transfer any certificate or any shares of Common
Stock issued to the Holder upon conversion of this Debenture as and when
required by this Debenture or the Securities Purchase Agreement and such legend
removal is otherwise lawful (no cure period shall apply in the case of clauses
(i) through (iv) above, inclusive); or

 

 6

 

 

e. The Company shall fail to perform or observe, in any material respect (i) any
other covenant, term, provision, condition, agreement or obligation set forth in
the Debenture, (subject to a cure period of three (3) days other than in the
case of a failure under Section 5 hereof, as to which no cure period shall
apply), or (ii) any other covenant, term, provision, condition, agreement or
obligation of the Company set forth in the Securities Purchase Agreement and
such failure shall continue uncured for a period of either (1) three (3) days
after the occurrence of the Company's failure under Section 4(d), (e) (except as
described in Section 10(c) hereof, as to which Section 10(c) hereof shall
control), (f), (g) or (h) of the Securities Purchase Agreement, or (2) thirty
(30) days after the occurrence of the Company's failure under any other
provision of the Securities Purchase Agreement not otherwise specifically
addressed in the Events of Default set forth in this Section 10; or

 

f. The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business (as to which no cure period shall apply); or

 

g. A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment (as to which no cure
period shall apply); or

 

h. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter (as to which no cure period
shall apply); or

 

i. Any money judgment, writ or warrant of attachment, or similar process
(including an arbitral determination), in excess of Fifty Thousand Dollars
($50,000) in the aggregate shall be entered or filed against the Company or any
of its properties or other assets (as to which no cure period shall apply); or

 

j. The occurrence of an event of default under the terms of any indebtedness of
the Company or any subsidiary (including but not limited to any Subsidiary) of
the Company in an aggregate amount in excess of Fifty Thousand Dollars ($50,000)
or more which is not waived by the creditors under such indebtedness (as to
which no cure period shall apply); or

 

k. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding (as to which no
further cure period shall apply); or

 

 7

 

 

l. The issuance of an order, ruling, finding or similar adverse determination
the SEC, the Secretary of State of the State of Nevada, the National Association
of Securities Dealers, Inc. or any other securities regulatory body (whether in
the United States, Canada or elsewhere) having proper jurisdiction that the
Company and/or any of its past or present directors or officers have committed a
material violation of applicable securities laws or regulations (as to which no
cure period shall apply); or

 

m. The Company shall have its Common Stock suspended or delisted from a national
securities exchange or an electronic quotation service such as the OTCQB, OTCQX
for a period in excess of five (5) Trading Days (as to which no further cure
period shall apply); or

 

n. Any of the following shall occur and be continuing: a breach or default by
any party under (a) any agreement identified by the Company in its SEC filings
as a material agreement or (b) any note or other form of indebtedness in favor
of the Company representing indebtedness of at least Fifty Thousand Dollars
($50,000.00), irrespective of whether such breach or default was waived (as to
which no cure period shall apply); or

 

o. Notice of a Material Adverse Effect is provided by the Company or the
determination in good faith by the Holder that a Material Adverse Effect has
occurred (as to which no cure period shall apply).

 

Then, or at any time thereafter, the Company shall immediately give written
notice of the occurrence of such Event of Default to the Holders of all
Debentures then outstanding, and in each and every such case, unless such Event
of Default shall have been waived in writing by a majority in interest of the
Holders of the Debentures (which waiver shall not be deemed to be a waiver of
any subsequent default), then at the option of a majority in interest of the
Holders and in the discretion of a majority in interest of the Holders, (i)
pursue remedies against the Company in accordance with the Holder's rights in
the Collateral, (ii) increase the interest rate applicable to the Debentures to
the lesser of eighteen percent (18%) per annum and the maximum interest rate
allowable under applicable law, (iii) in the case of an Event of Default under
Section 10(e)(ii)(1) based on the Company's failure to be DWAC Operational,
increase the Principal Amount to an amount equal to one hundred five percent
(105%) of the then-outstanding Principal Amount, (iv) in the case of an Event of
Default under Section 10(d)(i), increase the Principal Amount to an amount equal
to one hundred ten percent (110%) of the then-outstanding Principal Amount, (iv)
in the case of an Event of Default under Section 10(d)(ii) through (v), increase
the Principal Amount of the relevant Holder's Debenture by One Thousand Dollars
($1,000) for each day the related failure continues, and (v) following the
expiration of the applicable grace period (if any), at the option and discretion
of the Holder, accelerate the full indebtedness under this Debenture, in an
amount equal to one hundred forty percent (140%) of the outstanding Principal
Amount and accrued and unpaid interest (the "Acceleration Amount"), whereupon
the Acceleration Amount shall be immediately due and payable, without
presentment, demand, protest or notice of any kinds, all of which are hereby
expressly waived, anything contained herein, in the Securities Purchase
Agreement or in any other note or instruments to the contrary notwithstanding.
In the case of an Event of Default under Section 10(d)(ii), the Holder may
either (i) declare the Acceleration Amount to exclude the Conversion Amount that
is the subject of the Event of Default, in which case the Acceleration Amount
shall be based on the remaining Principal Amount and accrued interest (if any),
in which case the Company shall continue to be obligated to issue the Conversion
Shares, or (ii) declare the Acceleration Amount to include the Conversion Amount
that is the subject of the Event of Default, in which case the Acceleration
Amount shall be based on the full Principal Amount, including the Conversion
Amount, and accrued interest (if any), whereupon the Notice of Conversion shall
be deemed withdrawn. At its option, the Holder may elect to convert the
Debenture pursuant to Section 2 notwithstanding the prior declaration of a
default and acceleration, in the sole discretion of such Holder. A majority in
interest of the Holders may immediately enforce any and all of the Holder's
rights and remedies provided herein or any other rights or remedies afforded by
applicable law. Notwithstanding the foregoing, in the case of a default under
Section 10(d)(ii) through (iv), the Holder of the Debenture sought to be
converted, transferred or de-legended, as the case may be, acting singly, shall
have the sole and absolute discretion to increase the applicable interest rate
on the Debentures held by such Holder and/or to accelerate the Debenture(s) held
by such Holder. The Company expressly acknowledges and agrees that the Holder's
exercise of any or all of the remedies provided herein or under applicable law,
including without limitation the increase(s) in the Principal Amount and the
Acceleration Amount as may be declared in the case of a default, is reasonable
and appropriate due to the inability to define the financial hardship that the
Company's default would impose on the Holders.

 

 8

 

 

11. Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

12. This Debenture may be amended only by the written consent of the parties
hereto. Notwithstanding the foregoing, the Principal Amount of this Debenture
shall automatically be reduced by any and all Conversion Amounts (to the extent
that the same relate to principal hereof). In the absence of manifest error, the
outstanding Principal Amount of the Debenture on the Company's book and records
shall be the correct amount.

 

13. No waivers or consents in regard to any provision of this Debenture may be
given other than by an instrument in writing signed by the Holder.

 

[Signature Page Follows]

 

 9

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized as of the date of issuance set forth above.

 



 

JUBILANT FLAME INTERNATIONAL, LTD.

 

    By:/s/ Robert Ireland

 

 

Name:

Robert Ireland

 

 

Title:

Secretary and Treasurer

 



 

 

10

--------------------------------------------------------------------------------